         Case 4:20-cv-00282 Document 13 Filed on 03/10/21 in TXSD Page 1 of 2
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                       IN THE UNITED STATES DISTRICT COURT                             March 12, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                            Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

MELODY D. MCGOWAN,                             §
                                               §
                      Plaintiff,               §
                                               §
vs.                                            §           CIVIL ACTION NO. H-20-282
                                               §
ANDREW SAUL,                                   §
Commissioner of the Social Security            §
Administration,                                §
                                               §
                      Defendant.               §

 ORDER ADOPTING MEMORANDUM AND RECOMMENDATION, DENYING THE
      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, GRANTING
  THE PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, AND REMANDING

          This court has reviewed the Memorandum and Recommendation on Cross-Motions for

Summary Judgment of the United States Magistrate Judge signed on January 6, 2021, and made a

de novo determination. Fed. R. Civ. P. 72(b) ; 28 U.S.C. § 636(b)(1)(C); United States v. Wilson,

864 F.2d 1219 (5th Cir. 1989). Based on the pleadings, the record, and the applicable law, the

court adopts the Memorandum and Recommendation as this court’s Memorandum and Order.

This court finds and concludes that the Administrative Law Judge’s decision denying social

security benefits was not supported by substantial evidence in the record and that the

Administrative Law Judge’s decision on McGowan’s Residual Functional Capacity was not

supported by substantial evidence. McGowan’s motion for summary judgment, (Docket Entry

No. 10), is granted, and the Commissioner’s cross-motion for summary judgment, (Docket Entry

No. 11), is denied. This matter is remanded under sentence four of 42 U.S.C. § 405(g), with

instructions to the Administrative Law Judge to further develop the record consistent with this

order.
Case 4:20-cv-00282 Document 13 Filed on 03/10/21 in TXSD Page 2 of 2




 An order of dismissal is separately entered.

        SIGNED on March 10, 2021, at Houston, Texas.


                                       ______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                          2
